IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                January 4, 2008
                               No. 07-40479
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RONNIE RAYNARD BROOKS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:06-CR-794-1


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Ronnie Raynard Brooks was convicted of two charges of aiding and
abetting transportation of an alien within the United States and was sentenced
to serve 19 months in prison. Brooks appeals his sentence. He argues that the
district court clearly erred by determining that his offenses were committed for
profit and by sentencing him in accordance with this determination. Our review
of the record both refutes Brooks’s assertions concerning the propriety of the
district court’s findings and shows that he was ineligible for the requested

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-40479

adjustment under the plain language of the pertinent Guideline. See U.S.S.G.
§ 2L1.1(b)(1); United States v. Villanueva, 408 F.3d 193, 203 (5th Cir. 2005).
Brooks has failed to show error in connection with his sentence. Consequently,
the judgment of the district court is AFFIRMED.




                                      2